Citation Nr: 1134979	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for non-ischemic cardiomyopathy.  

2.  Entitlement to service connection for hemolytic anemia.  

3.  Entitlement to service connection for renal failure.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to March 2007.  She has also reported unverified service in the military reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At her March 2011 personal hearing, the Veteran stated that following her separation from active military service, she remained a member of the reserves until June 2010, when she was medically discharged.  At the time of her original application for compensation benefits, she identified her Reserve unit as DET 1, 783rd MP Bn.  She also provided a mailing address and telephone number.  Review of the service treatment records within the claims file does not indicate that medical records associated with her reserve service and medical discharge have been obtained; they end with her active duty period in March 2007.  The Reserve records are potentially pertinent to the pending claims on appeal.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes obtaining relevant VA, government, and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Thus, remand is required to identify the Veteran's military service unit and obtain any available medical records related to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Human Resources Command and request any medical records for the Veteran for her period of reserve service, from approximately March 2007 to June 2010.  This request should include any physical evaluation board reports or other administrative determinations related to her separation from reserve service on medical grounds.  Any negative reply should be documented within the claims file.  

2.  Simultaneously, a request for complete service records, to include any physical evaluation board reports or other administrative determinations related to her separation from reserve service on medical grounds must be sent to her last unit of record, the DET 1, 783rd MP Bn, in Inkster, Michigan.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, 


(CONTINUED ON NEXT PAGE)


the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

